No. 98-60302
                                  -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-60302
                           Summary Calendar



MOHAMMED ABDIRAHMAN,

                                             Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                             Respondent.

                          - - - - - - - - - -
               Petition for Review of an Order of the
                     Board of Immigration Appeals
                              A74-672-922
                          - - - - - - - - - -

                             June 24, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     This is a petition for review for the Board of Immigration

Appeals’ (BIA) order refusing to accept for certification Mohammed

Abdirahman’s    appeal   from   the   Immigration   Judge’s   denial   of

Abdirahman’s motion to reopen deportation proceedings.        The BIA’s

summary dismissal of the appeal as untimely was not an abuse of

discretion.    See 8 C.F.R. §§ 3.1(d), 3.3(a)(1), 3.38(b), and

3.38(c); see also Arzanipour v. INS, 866 F.2d 743, 745 (5th Cir.

1989).   Abdirahman’s argument that the BIA should have certified


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 98-60302
                                    -2-

his appeal for review despite its untimeliness for the reasons

counsel   offered   in   her   affidavit   lacks   merit.   Abdirahman’s

petition for review of the BIA’s order is DENIED.